         Case 1:20-cv-06891-PGG Document 19
                                         18 Filed 01/25/21
                                                  01/22/21 Page 1 of 1




                                                                                       ejaffe@hnrklaw.com

                                                            January 22, 2021



 VIA ECF

 Honorable Paul G. Gardephe
 United States District Court
 Southern District of New York
 500 Pearl Street                                              January 25, 2021
 New York, New York 10007

 Re:     B.L. and J.L. obo J.L. v. New York City Dep’t of Educ.,
         20 Civ. 6891 (PGG)

Dear Judge Gardephe,

         This firm has recently assumed the representation of Defendant New York City
Department of Education in the above-referenced matter, wherein Plaintiffs seek attorneys’ fees
and related costs following an administrative hearing under the Individuals with Disabilities
Education Act (“IDEA”), 20 U.S.C. § 1400, et seq. I write on behalf of all parties to respectfully
request an adjournment of the initial conference scheduled for 9:45 a.m. on January 28, 2021, sine
die, and to propose that the parties submit a status letter no later than 60 days from today, i.e.,
March 23, 2021, to the extent this matter has not been fully resolved by that date. Should that be
the case, the parties will advise the Court whether they believe a settlement conference with the
Court will facilitate the negotiation of a settlement, or if not, we will submit a jointly-proposed
briefing schedule for dispositive motion practice. This is the first request for an adjournment of
the initial conference.

        The requested extension will provide the parties with additional time to work toward
settlement, and the parties are hopeful this case will fully resolve without the need for further
judicial intervention.

       Accordingly, the parties respectfully request that the conference scheduled for 9:45 a.m.
on January 28, 2021 be adjourned sine die, and that a status letter be due no later than March 23,
2021. We thank the Court for its time and consideration of this request.

                                                            Respectfully submitted,

                                                            /s/

                                                            Evan F. Jaffe


cc:    Adam Dayan, Esq. (VIA ECF)
       Attorneys for Plaintiffs
